                Case 16-30026-lkg         Doc 126     Filed 08/04/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

In re:                                                      Case No. 16-30026
         Kirk A Schilling
         Jennifer R Schilling
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Russell Simon, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2016.

         2) The plan was confirmed on 06/14/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2021.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/10/2021.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $43,152.26.

         10) Amount of unsecured claims discharged without payment: $27,894.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
              Case 16-30026-lkg              Doc 126      Filed 08/04/21          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor                  $20,038.43
       Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                       $20,038.43


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,809.45
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,564.58
    Other                                                                       $98.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,472.03

Attorney fees paid and disclosed by debtor:                      $33.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                 Class      Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS CENTURION BA    Unsecured         4,571.86       4,667.45         4,667.45      1,568.75        0.00
ASHLEY FUNDING SERVICES LLC      Unsecured              5.86          5.86             5.86           1.97       0.00
CEPAMERICA ILLINOIS              Unsecured             85.36           NA               NA            0.00       0.00
CERCIS EMERGENCY PHYSICIANS      Unsecured            878.90           NA               NA            0.00       0.00
COLLEGE ASSIST                   Unsecured        12,066.46     12,074.01        12,074.01       4,058.15        0.00
DIRECT TV                        Unsecured             41.32           NA               NA            0.00       0.00
DISCOVER BANK                    Unsecured         8,273.78       8,273.78         8,273.78      2,780.87        0.00
EXPRESS MEDICAL CARE             Unsecured             68.61           NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured         1,278.00       1,278.00         1,278.00        429.54        0.00
INFINITY MEDS                    Unsecured            189.05           NA               NA            0.00       0.00
KEVIN T BARNETT MD               Unsecured         1,685.53            NA               NA            0.00       0.00
LIESE LUMBER CO INC              Unsecured         6,605.89       6,605.89         6,605.89      2,220.28        0.00
MEMORIAL                         Unsecured            591.36           NA               NA            0.00       0.00
NEWREZ LLC DBA SHELLPOINT MOR    Secured         177,000.00           0.00             0.00           0.00       0.00
NEWREZ LLC DBA SHELLPOINT MOR    Secured                 NA           0.00             0.00           0.00       0.00
PORTFOLIO RECOVERY ASSOCIATES    Unsecured        10,070.80     10,211.85        10,211.85       3,432.26        0.00
RADIOLOGIC IMAGING CONSULTANT    Unsecured             12.33           NA               NA            0.00       0.00
SSM HEALTH                       Unsecured         3,055.45            NA               NA            0.00       0.00
SSM MEDICAL GROUP                Unsecured            113.26           NA               NA            0.00       0.00
ST CHARLES EMERGENCY GROUP LL    Unsecured            417.34           NA               NA            0.00       0.00
ST ELIZABETHS HOSPITAL           Unsecured            241.44        221.89           221.89          74.58       0.00




UST Form 101-13-FR-S (9/1/2009)
                Case 16-30026-lkg          Doc 126      Filed 08/04/21       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00            $0.00
       Mortgage Arrearage                                       $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                  $0.00               $0.00            $0.00
       All Other Secured                                        $0.00               $0.00            $0.00
 TOTAL SECURED:                                                 $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $43,338.73        $14,566.40               $0.00


Disbursements:

         Expenses of Administration                             $5,472.03
         Disbursements to Creditors                            $14,566.40

TOTAL DISBURSEMENTS :                                                                       $20,038.43


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/04/2021                             By:/s/ Russell Simon
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
